Title: From James Madison to Willink, Van Staphorst, and Hubbard, 11 September 1801 (Abstract)
From: Madison, James
To: Willink, Van Staphorst, and Hubbard


11 September 1801, Department of State, Washington. Notifies the firm that Charles Pinckney is responsible for settling accounts of some U.S. consuls and is authorized to draw necessary funds. Instructs them to distinguish such payments from salary and contingent accounts of the legation.
 

   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.

